     UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 1 of 8 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 1 of 10 PageID: 6
     UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 2 of 8 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 2 of 10 PageID: 7
     UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 3 of 8 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 3 of 10 PageID: 8
     UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 4 of 8 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 4 of 10 PageID: 9
     UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 5 of 8 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 5 of 10 PageID: 10
     UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 6 of 8 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 6 of 10 PageID: 11
     UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 7 of 8 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 7 of 10 PageID: 12
     UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 8 of 8 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 8 of 10 PageID: 13
        UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 1 of 2 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 9 of 10 PageID: 14




                        Civil Case Information Statement
 Case Details: UNION | Civil Part Docket# L-003432-20

Case Caption: JOHNSON SHELBY VS DUDEK-KUSHNIK                    Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
THOMAS                                                           VERBAL THRESHOLD)
Case Initiation Date: 10/16/2020                                 Document Type: Complaint with Jury Demand
Attorney Name: CHRISTOPHER L MUSMANNO                            Jury Demand: YES - 6 JURORS
Firm Name: EINHORN BARBARITO FROST & BOTWINICK,                  Is this a professional malpractice case? NO
PC                                                               Related cases pending: NO
Address: 165 E MAIN ST PO BOX 3010                               If yes, list docket numbers:
DENVILLE NJ 078343010                                            Do you anticipate adding any parties (arising out of same
Phone: 9736277300                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Johnson, Shelby, N
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Shelby N Johnson? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 10/16/2020                                                                          /s/ CHRISTOPHER L MUSMANNO
 Dated                                                                                                     Signed
      UNN-L-003432-20 10/16/2020 12:12:06 PM Pg 2 of 2 Trans ID: LCV20201843648
Case 2:20-cv-16603-SDW-LDW Document 1-1 Filed 11/19/20 Page 10 of 10 PageID: 15
